DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicant’s amendment/arguments filed on April 20, 2022.  This action is made FINAL.

Allowable Subject Matter
III.	Claims 6-7 and 33-34 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 contains allowable subject matter because Lee, Vrbaski, and Vayilapelli do not teach wherein the subscription ID comprises at least an application user part and a domain part, and wherein the application user part is a permanent application user ID or a temporary ID assigned by the SMF.
Claim 7 contains allowable subject matter because Lee, Vrbaski, and Vayilapelli do not teach wherein selecting which SMF the request should be forwarded to further comprises: selecting the SMF based on a domain part of the subscription ID and a connection ID, or selecting the SMF based on a domain part and temporary ID of the subscription ID, or selecting based on a domain part of the subscription ID.
Claim 33 contains allowable subject matter because Lee, Vrbaski, and Vayilapelli do not teach wherein the subscription ID comprises at least an application user part and a domain part, and wherein the application user part is a permanent application user ID or a temporary ID assigned by the SMF.
Claim 34 contains allowable subject matter because Lee, Vrbaski, and Vayilapelli do not teach wherein selecting which SMF the request should be forwarded, based on: selecting the SMF based on a domain part of the subscription ID and a connection ID, or selecting the SMF based on a domain part and temporary ID of the subscription ID, or selecting based on a domain part of the subscription ID.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
IV.	Claims 1, 3-4, 8-9, 11-15, 23, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0187277 A1) in view of Vrbaski et al. (US 2013/0095826 A1).
Regarding claim 1 Lee teaches a method performed by a Radio Access Management Function, RAMF (MM 207, fig. 2A) for handling connectivity to a Data Network, DN (see paragraphs [0049] & [0050] – [0051] and Fig. 2A, the MM performs a signal routing function when the UE transmits a session establishment for data communication to the MM and this reads on a method performed by a Radio Access Management Function), the method comprising: receiving from a User Equipment, UE (201, Fig. 2A) (see paragraph [0050], the UE 201 transmits a PDU session establishment request message to the MM and this reads on receiving from a User Equipment) a request associated with connectivity to the DN (DN 204, Fig. 2A) for an application having a subscription ID (see paragraphs [0049] – [0050], The UE  requests a new session establishment for data communication.  The session refers to an association between the UE and the data network DN 204.  The session establishment request message contains a UE ID.  This reads on a request associated with connectivity to the DN for an application having a subscription ID); selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to (see paragraphs [0050] – [0051] & [0053] and Fig. 2A, Upon receiving the session establishment request the MM forwards the request to a default SM, which selects a suitable SM by performing session management selection based on the UE subscription.  This reads on selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to); and forwarding the request to the selected SMF (see paragraph [0053], the default SM delivers the received session establishment request to the chosen SM through the MM and this reads on forwarding the request to the selected SMF).
Lee does not specifically teach wherein the subscription ID of the application is a separate identity from an ID of the UE.
Vrbaski teaches a subscription ID that is a separate identity from an ID of the UE (see paragraph [0074], For example, if the subscription ID is an network access identifier (NAI), a domain name is used to identify the data network (roaming partner).  A domain name may be used by the data network (roaming partner) as part of the NAI used to identify the subscriber (see paragraph [0068] and Fig. 6).  This reads on wherein the subscription ID of the application is a separate identity from an ID of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscription ID in Lee adapt to include wherein the subscription ID of the application is a separate identity from an ID of the UE because being able to use a subscription ID that is separate from an ID of the UE would allow for a more efficient and flexible technique for managing a connection to a data network depending on (see paragraph [0074]).  
Regarding claim 3 Lee teaches receiving, from the SMF, at least one of the following: accept information indicating whether the request is accepted, a temporary ID for at least part of the subscription ID, a SMF ID and a connection ID; and transmitting at least one of the accept information, the temporary ID and the connection ID to the UE (see paragraph [0056], The chosen SM transmits, to the MM a session establishment response including the UE IP, the MM transmits the session establishment response including the UE IP to the UE.  This reads on receiving, from the SMF, at least one of the following: accept information indicating whether the request is accepted, a temporary ID for at least part of the subscription ID, a SMF ID and a connection ID; and transmitting at least one of the accept information, the temporary ID and the connection ID to the UE).
Regarding claim 4 Lee teaches wherein the connection ID (session ID) is a dedicated identity for the application’s connection to the DN (see paragraph [0056] and Fig. 2A & Fig. 2B, the SM transmits a session ID and this reads on wherein the connection ID (session ID) is a dedicated identity for the application’s connection to the DN).
Regarding claim 8 Lee teaches receiving instructions from an I-SMF (default SM 208a, Fig. 2A) to redirect the request to another SMF (chose SM 208b, Fig. 2A); and forwarding the request to the other SMF (see paragraph [0053], the default SM transmits information to the MM and then delivers the session establishment request to the chosen SM and this reads on receiving instructions from an I-SMF to redirect the request to another SMF forwarding the request to the other SMF).
Regarding claim 9 Lee teaches a method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN, (see paragraph [0053], The default SM selects a suitable SM for a session establishment request, the session establishment request for a data communication session with a data network (see paragraph [0049] and Fig. 2A.  This reads on method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN), the method comprising: receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID (see paragraphs [0049] – [0050], The UE requests a new session establishment for data communication with a Data Network (see paragraph [0049]).  The session establishment request message contains a UE ID.   The MM forwards the session establishment message to a default SM 208a.  This reads on receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID); determining whether the request is accepted based on at least a part of the subscription ID; and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID (see paragraphs [0056], Upon reception of the initial session setup request, a suitable SM is chosen based upon the UE subscription (see paragraph [0053]), the chosen SM performs a response process including transmitting a session establishment response to the MM 207.  This reads on determining whether the request is accepted based on at least a part of the subscription ID; and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID).
Lee does not specifically teach wherein the subscription ID of the application is a separate identity from an ID of the UE.
Vrbaski teaches a subscription ID that is a separate identity from an ID of the UE (see paragraph [0074], For example, if the subscription ID is an network access identifier (NAI), a domain name is used to identify the data network (roaming partner).  A domain name may be used by the data network (roaming partner) as part of the NAI used to identify the subscriber (see paragraph [0068] and Fig. 6).  This reads on wherein the subscription ID of the application is a separate identity from an ID of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscription ID in Lee adapt to include wherein the subscription ID of the application is a separate identity from an ID of the UE because being able to use a subscription ID that is separate from an ID of the UE would allow for a more efficient and flexible technique for managing a connection to a data network depending on (see paragraph [0074]).  
Regarding claim 11 Lee teaches limitations as recited above in claim 2 and therefore claim 11 is rejected for the same reasons given above.
Regarding claim 12 Lee teaches obtaining subscription data associated with the subscription ID (see paragraphs [0053] & [0055], The default SM selects a suitable SM based on the UE subscription.  The chosen SM transmits an initial setup request that contains the UE ID.  This reads on obtaining subscription data associated with the subscription ID); and wherein the decision of whether the request has been accepted is based on the subscription data (see paragraphs [0055] – [0056] and Fig. 2B, the RAN transmits an initial setup response including the UE ID to the chosen SM and this reads on wherein the decision of whether the request has been accepted is based on the subscription data).
Regarding claim 13 Lee teaches wherein the SMF is an Interrogating SMF (default SM 208a, Fig. 2A), I-SMF, and wherein the method further comprises: determining that the request is intended for another SMF for the same DN; and redirecting the request to the other SMF to which the request is intended (see paragraphs [0051] & [0053], the MM 207 forwards the session establishment request to a default SM 208a, the default SM selects a suitable SM and delivers the session establishment request to the chosen SM 208B.  This reads on wherein the SMF is an Interrogating SMF I-SMF, and wherein the method further comprises: determining that the request is intended for another SMF for the same DN; and redirecting the request to the other SMF to which the request is intended).
Regarding claim 14 Lee teaches forwarding the request to the other SMF; or transmitting instructions to the RAMF to forward the request to the other SMF (see paragraph [0053], the default SM selects a suitable SM and delivers the received session establishment request to the chosen SM and this reads on teaches forwarding the request to the other SMF; or transmitting instructions to the RAMF to forward the request to the other SMF).
Regarding claim 15 Lee teaches a Radio Access Management Function, RAMF (MM 207, fig. 2A) for handling connectivity to a Data Network, DN (see paragraphs [0049] & [0050] – [0051] and Fig. 2A, the MM performs a signal routing function when the UE transmits a session establishment for data communication to the MM and this reads on a method performed by a Radio Access Management Function), the RAMF being adapted to: receive from a User Equipment, UE (201, Fig. 2A) (see paragraph [0050], the UE 201 transmits a PDU session establishment request message to the MM and this reads on receiving from a User Equipment) a request associated with connectivity to the DN (DN 204, Fig. 2A) for an application having a subscription ID (see paragraphs [0049] – [0050], The UE  requests a new session establishment for data communication.  The session refers to an association between the UE and the data network DN 204.  The session establishment request message contains a UE ID.  This reads on a request associated with connectivity to the DN for an application having a subscription ID); select based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to (see paragraphs [0050] – [0051] & [0053] and Fig. 2A, Upon receiving the session establishment request the MM forwards the request to a default SM, which selects a suitable SM by performing session management selection based on the UE subscription.  This reads on selecting based on at least a part of the subscription ID, which Session Management Function, SMF, the request should be forwarded to); and forward the request to the selected SMF (see paragraph [0053], the default SM delivers the received session establishment request to the chosen SM through the MM and this reads on forwarding the request to the selected SMF).
Lee does not specifically teach wherein the subscription ID of the application is a separate identity from an ID of the UE.
Vrbaski teaches a subscription ID that is a separate identity from an ID of the UE (see paragraph [0074], For example, if the subscription ID is an network access identifier (NAI), a domain name is used to identify the data network (roaming partner).  A domain name may be used by the data network (roaming partner) as part of the NAI used to identify the subscriber (see paragraph [0068] and Fig. 6).  This reads on wherein the subscription ID of the application is a separate identity from an ID of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscription ID in Lee adapt to include wherein the subscription ID of the application is a separate identity from an ID of the UE because being able to use a subscription ID that is separate from an ID of the UE would allow for a more efficient and flexible technique for managing a connection to a data network depending on (see paragraph [0074]).  
Regarding claim 23 Lee teaches a Session Management Function (SMF) for handling connectivity to a Data Network, DN, (see paragraph [0053], The default SM selects a suitable SM for a session establishment request, the session establishment request for a data communication session with a data network (see paragraph [0049] and Fig. 2A.  This reads on method performed by a Session Management Function (SMF) for handling connectivity to a Data Network, DN), the SMF being adapted to: receive, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID (see paragraphs [0049] – [0050], The UE requests a new session establishment for data communication with a Data Network (see paragraph [0049]).  The session establishment request message contains a UE ID.   The MM forwards the session establishment message to a default SM 208a.  This reads on receiving, from a Radio Access Management Function (MM 207, Fig. 2A), RAMF, a request associated with connectivity to the DN for an application having a subscription ID); determine whether the request is accepted based on at least a part of the subscription ID; and transmit, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID (see paragraphs [0056], Upon reception of the initial session setup request, , a suitable SM is chosen based upon the UE subscription (see paragraph [0053]), the chosen SM performs a response process including transmitting a session establishment response to the MM 207.  This reads on determining whether the request is accepted based on at least a part of the subscription ID; and transmitting, to the RAMF, at least one of: accept information indicating whether the request is accepted, a temporary ID for at least a part of the subscription ID, a SMF ID and a connection ID).
Lee does not specifically teach wherein the subscription ID of the application is a separate identity from an ID of the UE.
Vrbaski teaches a subscription ID that is a separate identity from an ID of the UE (see paragraph [0074], For example, if the subscription ID is an network access identifier (NAI), a domain name is used to identify the data network (roaming partner).  A domain name may be used by the data network (roaming partner) as part of the NAI used to identify the subscriber (see paragraph [0068] and Fig. 6).  This reads on wherein the subscription ID of the application is a separate identity from an ID of the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the subscription ID in Lee adapt to include wherein the subscription ID of the application is a separate identity from an ID of the UE because being able to use a subscription ID that is separate from an ID of the UE would allow for a more efficient and flexible technique for managing a connection to a data network depending on (see paragraph [0074]).  
Regarding claim 29 Vrbaski teaches a computer program product comprising a non-transitory computer readable storage medium storing instructions which when executed on at least one processor, cause the at least one processor to carry out a method (see paragraph [0087]).
Regarding claim 31 Vrbaski teaches a computer program product comprising a non-transitory computer readable storage medium storing instructions which, when executed on at least one processor, cause the at least one processor to carry out the method (see paragraph [0087]).

V.	Claims 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0187277 A1) in view of Vrbaski et al. (US 2013/0095826 A1) and Vayilapelli et al. (US 2018/0199303 A1).
Regarding claim 2 Lee teaches the method of claim 1 except for a request for modifying an already existing connection between the application and the DN, or a request for the application to join an existing connection using another UE and to the same DN.
Vayilapelli teaches a request for the application to join an existing connection using another UE and to the same DN (see paragraphs [0010] & [0076] – [0077], A plurality of devices associated with the same subscription identifier may be registered.  The network capable of handling one attachment from a voice/data device (1st device) and one or more from a data device (2nd device), a within the same subscriber ID.  This reads on a request for the application to join an existing connection using another UE and to the same DN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Lee and Vrbaski combination adapt to include a request for modifying an already existing connection between the application and the DN, or a request for the application to join an existing connection using another UE and to the same DN because it would provide for a more flexible and efficient communication system by providing connectivity to multiple devices (see Vayilapelli, paragraph [0077]).
Regarding claim 5 Lee and Vrbaski teach the method according to claim 1 except wherein two or more applications requesting connectivity to the same DN use the same subscription ID.
Vayilapelli teaches wherein two or more applications requesting connectivity to the same DN use the same subscription ID (see paragraph [0010] & [0076], registering a plurality of devices associated with the same subscription identifier reads on wherein two or more applications requesting connectivity to the same DN use the same subscription ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Lee and Vrbaski combination adapt to include wherein two or more applications requesting connectivity to the same DN use the same subscription ID because it would provide for a more efficient communication system by avoiding collisions and congestion when two or more devices with a same subscriber ID request connectivity to the data network (see Vayilapelli, paragraphs [0001] – [0002]).
Regarding claim 10 Lee and Vrbaski teach the method according to claim 9 including for wherein the ID is received in the request or assigned by the SM (see Lee, paragraphs [0050] & [0055], The UE transmits a session establishment request including a UE ID, and the chosen SM transmits a session establishment response including the UE ID and UE IP.  This reads on wherein the ID is received in the request or assigned by the SM) and except for the ID being a temporary ID.
 Vayilapelli teaches using a temporary ID (GUTI) (see paragraphs [0003] & [0007], each of two or more devices are associated with a different GUTI and determining by the network a different GUTI for each of the device when receiving an attach request message.  This reads on using a temporary ID (GUTI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ID in the Lee and Vrbaski combination adapt to include a temporary ID because it would allow for devices with the same subscriber ID to be distinguished (see Vayilapelli, paragraphs [0079] & [0098]) thereby allowing for connecting multiple devices with the same subscription ID to the Data Network (see Vayilapelli , paragraphs [0010]).

Response to Arguments
VI.	Applicant’s arguments with respect to claims 1, 2, 9, 15, and 23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
VII.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
April 27, 2022